DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on November 3rd, 2021 is acknowledged. 	Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 3rf, 2021.

Claim Objections
Claims 2-16 are objected to because of the following informalities:  
Claims 2-16: “a vaginal speculum” should read “the vaginal speculum”
Claims 6 and 11 appear to be duplicates 
Claims 6 and 11: “wherein the blades angle mechanism to control the angle of the fixed blade and the movable blade is a ratcheting mechanism” should read “wherein the blades angle mechanism is a ratcheting mechanism”
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
14 has been used to describe the "pivot connection" (pg. 7, line 13) as well as "pivoting mechanism" (pg. 7, line 18).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 7 and 13 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without "rails", which is/are critical or essential to the practice of the invention but not included in the disclosure. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The blade assembly is described as having various elements that are depicted in the drawings. However, the rails are not described or depicted and what the examiner would/could assume were the rails is not referenced in the drawings or the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 recites the limitation "the blades angle mechanism".  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 11 appear to be duplicates of each other. Claim 11 depends on claim 2 just like claim 6 but adds no additional information that is further limiting or warrants an additional claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
blade pivoting mechanism in claims 1-16
blade angle mechanism in claims 2-16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2005/0080320 A1).
Regarding claim 1, Lee et al. disclose in various embodiments a vaginal speculum [0006] comprising: a blade assembly fig. 5 (200) comprising a support structure fig. 5 (210R, 210L) and two blades wherein a first blade is a fixed blade fig. 5 (234) and a second blade is a movable blade fig. 5 (213R, 213L) wherein the movable blade can extend beyond a length of the fixed blade figs. 7 and 8 (313) [0058, 0059]; a blade pivoting mechanism as part of the blade assembly [0040, 0043]; at least one column fig. 5 (217R, 217L, 238) mounted on a base fig. 5 (210R, 210L); and the blade assembly mounted on the at least one column on the base fig. 5 (213R, 213L, 234) [0057]. 
While Lee et al. do not disclose all the elements in a single embodiment, it would have been obvious to one of ordinary skill in the art at the time of filing to combine and mix elements of the various embodiments taught by Lee et al. as it is disclosed by Lee et al. that a kit can have many different characteristics [0082, 0083].
	Regarding claim 2, Lee et al. disclose the vaginal speculum according to claim 1 wherein the blade assembly further comprises a blade angle mechanism [0048, 0057, “locking mechanism”] to control an angle of the fixed blade and the movable blade in 
	Regarding claim 4, Lee et al. disclose the vaginal speculum according to claim 2 wherein the support structure of the blade assembly is mounted on two columns in parallel fig. 1 (217R, 217L) to each other extending from the base fig. 5 (210R, 210L) [0057].
	Regarding claim 5, Lee et al. disclose the vaginal speculum according to claim 4 wherein the pivoting mechanism is a pivot connection fig. 1 (120, 130) on the blade assembly [0043] fig. 1 (120, 130, 131).
	Regarding claim 6, Lee et al. disclose the vaginal speculum according to claim 2 wherein the blades angle mechanism to control the angle of the fixed blade and the movable blade is a ratcheting mechanism mounted on the support structure and attached to the fixed blade [0048, as the “locking mechanism” is the blade angle mechanism, “…the locking mechanism can be a ratchet…” 0057]. 
	Regarding claim 7, Lee et al. disclose the vaginal speculum according to claim 2 wherein rails fig. 7 (3134) are provided to allow an extension of the movable blade beyond the length of the fixed blade [0058]. 

Regarding claim 9, Lee et al. disclose the vaginal speculum according to claim 2 wherein the movable blade includes an internal cavity fig. 9 (1341) and at least one vacuum opening near a front edge [0062]. 	Regarding claim 10, Lee et al. disclose the vaginal speculum according to claim 2 wherein the support structure further comprises slides fig. 5 (218R, 218L, 239) for mounting the blade assembly on the at least one column [0057]. 
Regarding claim 11, Lee et al. disclose the vaginal speculum according to claim 2 wherein the blades angle mechanism to control the angle of the fixed blade and the movable blade is a ratcheting mechanism mounted on the support structure and attached to the fixed blade [0048, as the “locking mechanism” is the blade angle mechanism, “…the locking mechanism can be a ratchet…” 0057]. 
	Regarding claim 12, Lee et al. disclose the vaginal speculum according to claim 1 wherein the support structure of the blade assembly is mounted on two columns in parallel to each other extending from the base fig. 5 (217R, 217L).  	Regarding claim 13, Lee et al. disclose the vaginal speculum according to claim 1 wherein the rails figs. 6-8 (3134) are provided to allow an extension of the movable blade beyond the length of the fixed blade [0058, 0059]. 
Regarding claim 14, Lee et al. disclose the vaginal speculum according to claim 1 wherein the blades angle mechanism to control an angle of the fixed blade and the movable blade is a ratcheting mechanism mounted on the support structure and 
Regarding claim 15, Lee et al. disclose the vaginal speculum according to claim 1 wherein a light is provided on the blade assembly [0062, “light source”].
Regarding claim 16, Lee et al. disclose the vaginal speculum according to claim 1 wherein the movable blade includes an internal cavity fig. 9 (1341) and at least one vacuum opening near a front edge [0062].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/L.N./Examiner, Art Unit 3775                                                                                                                                                                                              

/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775